[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                            FILED
                        -------------------------------------------U.S. COURT OF APPEALS
                                     No. 07-15973                    ELEVENTH CIRCUIT
                                                                         NOV 21, 2008
                               Non-Argument Calendar
                       -------------------------------------------- THOMAS K. KAHN
                                                                           CLERK

                            Agency No. A98-739-816

JIE LIU,

                                                                     Petitioner,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                        -----------------------------------------
                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                        -----------------------------------------

                               (November 21, 2008)

Before EDMONDSON, Chief Judge, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

      Jie Liu, a native and citizen of China appearing pro se, petitions for review

of the order by the Board of Immigration Appeals (“BIA”) that affirmed the

decision of the Immigration Judge (“IJ”). The decision denied asylum,
withholding of removal, and relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”).1 No reversible error has been shown; we deny the petition in part and

dismiss it in part.

       We review the decisions of the IJ and the BIA in this case. See Al Najjar v.

Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001) (noting that we review the BIA’s

decision; but “[i]nsofar as the [BIA] adopts the IJ’s reasoning, we will review the

IJ’s decision as well”). We review de novo legal determinations of the IJ and BIA.

Id. Factual determinations are reviewed under the “highly deferential” substantial

evidence test; and we must “affirm the . . . decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as

whole.” Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1286 (11th Cir. 2005)

(citation omitted). Therefore, a finding of fact will be reversed only when the

record compels, instead of merely supports, a reversal. Alim v. Gonzales,

446 F.3d 1239, 1254 (11th Cir. 2006).

       An alien may obtain asylum if he is a “refugee,” that is, a person unable or

unwilling to return to his country of nationality “because of persecution or a well-


   1
    On appeal, Liu does not offer argument on the denial of CAT relief; therefore, this claim is
abandoned. See Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005)
(explaining that a petitioner abandons an issue by failing to offer argument on that issue).

                                               2
founded fear of persecution on account of” a protected ground, including political

opinion. 8 U.S.C. §§ 1101(a)(42)(A); 1158(a)(1), (b)(1). The asylum applicant

bears the burden of proving statutory “refugee” status with specific and credible

evidence. Forgue, 401 F.3d at 1286-87.

      Liu sought asylum based on his membership in the Chinese Democratic

Party (“CDP”), which he joined several months after coming to the United States

in May 2004. Liu claimed that he (1) recruited new members to the CDP in China,

including some of his former coworkers, (2) distributed literature about the CDP

on the streets of New York, and (3) wrote articles on topics such as freedom of

speech, and published them on the internet. Liu claimed that the Chinese

government (1) knew about his activities in the United States and would arrest him

if he returned to China and (2) had contacted and harassed his wife -- who

remained in China -- about his acts in the United States.

      The IJ determined that Liu was not credible based on the following things:

(1) he consulted Chinese lettering on his hand during his testimony, but did not

explain what purpose it served or why he was looking at it while testifying; (2) he

testified that he joined the CDP in New York on 8 December 2004 but also

testified that the Chinese government contacted his wife the same day about his

activities in the United States; (3) he did not join the CDP until after his visa

                                           3
expired, but his acts upon initially coming to the United States indicated that he

had no intention of returning to China; and (4) he failed to submit affidavits from

anyone in China about the government’s alleged knowledge of his political

activities. The BIA agreed with the IJ’s adverse credibility determination.

      On appeal, Liu argues that the IJ’s and BIA’s adverse credibility

determination was not supported by substantial evidence and was based on minor

inconsistencies. Liu also asserts that the IJ and BIA failed to consider his

submitted evidence. We disagree.

      An adverse credibility determination alone may be sufficient to support the

denial of asylum relief. Forgue, 401 F.3d at 1287. But “an adverse credibility

determination does not alleviate the IJ’s duty to consider other evidence produced

by an asylum applicant.” Id. “A credibility determination, like any fact finding,

may not be overturned unless the record compels it.” Id. (internal quotation

omitted).

      The IJ and BIA provided specific and cogent reasons for the credibility

determination, which is supported by substantial evidence. See D-Muhumed v.

U.S. Attorney Gen., 388 F.3d 814, 819 (11th Cir. 2004). Nothing in the record

compels us to substitute our judgment on the issue. Liu’s testimony about the

Chinese government’s alleged knowledge of his political activities in the United

                                          4
States -- the basis of his asylum claim -- was not plausible. He testified that

Chinese officials contacted his wife in China about his activities in the United

States the same day he joined the CDP in New York; and Liu had no prior history

of political activity in China. Also, Liu got a job as a truck-driver when he first

arrived in the United States and testified that he did not plan to return to China;

but he did not join the CDP until after his visa expired. He learned of the

possibility for asylum from other CDP members. Thus, as the IJ noted, it appears

that Liu’s political acts were undertaken for the purpose of applying for asylum.

That Liu consulted Chinese writing on his hand while testifying also calls into

doubt the truthfulness of his testimony.2

        The weaker an applicant’s testimony, the greater the need for corroborative

evidence. Yang v. U.S. Attorney Gen., 418 F.3d 1198, 1201 (11th Cir. 2005).

Here, the IJ considered the evidence submitted by Liu, which included

photographs of him allegedly attending CDP meetings and distributing CDP

literature, and articles he allegedly wrote and published on the internet. But the IJ

did not consider the photographs helpful to Liu’s claim because they had been

taken within hours of each other, and the IJ noted that the articles, by themselves,


    2
     At the hearing, Liu stated that the writing was only his name in Chinese. The IJ asked the
interpreter to translate the writing and, although the translation is not entirely clear in the transcript,
the translation does indicate that the writing was more than Liu’s name.

                                                    5
did not tend to corroborate his testimony that Chinese officials were targeting

him.3 As the IJ and BIA correctly noted, Liu produced no evidence -- such as an

affidavit from his wife -- that corroborated his testimony that Chinese officials

knew about his political activities in the United States. In sum, the IJ and BIA

provided cogent reasons for the credibility determination: and these reasons are

supported by substantial record evidence. See D-Muhumed, 388 F.3d at 819. We

deny this part of the petition.

       Liu next argues that his due process rights were violated when the IJ denied

his requests for a change of venue and for a continuance so that his lawyer would

have time to properly prepare for the hearing. Liu also complains of inadequate

translation at the asylum hearing. Because Liu failed to present these due process

claims in his appeal to the BIA and, therefore, failed to exhaust his administrative

remedies on these claims, we lack jurisdiction to consider them. See Amaya-

Artunduaga v. U.S. Attorney Gen., 463 F.3d 1247, 1251 (11th Cir. 2006)

(explaining that an alien’s “allegation of a due process violation . . . is precisely




   3
     On appeal, Liu claims that the IJ did not consider the State Department’s Country Report on
China. But the IJ clearly considered all the evidence submitted by Liu, even if not specifically
referenced in the IJ’s oral decision. Still, the Country Report does not corroborate Liu’s personal
experiences with the Chinese government.

                                                6
the kind of procedural error which requires exhaustion”). Therefore, we dismiss

this part of the petition for review.

      PETITION DENIED IN PART, DISMISSED IN PART.




                                        7